Case 2:17-cv-07757-ES-SCM Document 32 Filed 07/08/19 Page 1 of 1 PagelD: 248

GOLD, ALBANESE, BARLETTI & LOCASCIO L.L.C.

ROBERT FRANCIS GOLD*o>

JUDY T. ALBANESE*°
JAMES N. BARLETTI*

ANTHONY V. LOCASCIO*«

RANDALL BRUCKMAN*

SANDRA CLARK*
KEVIN M. EPPINGER*©

ATTORNEYS & COUNSELORS AT LAW
48 SOUTH STREET
MORRISTOWN, NEW JERSEY 07960
TELE: (973) 326-9099
FAX: (973) 326-9841

STEFANI M, FIELD
WALTER P. LAUFENBERG*
MICHAEL S. WILLIAMS*

OF COUNSEL:
MICHAEL J. AVILES

ANN MARIE BURKE*
LOUIS F. LOCASCIO, J.5.C. Ret.*«m

 

" EE OT kon Web Address: www.goldandalbanese.com
A . . :

MEMBER OF NYBAR Main E-Mail Address: main@goldandalbanese.com
O MEMBER OF PA BAR
4 CERTIFIED BY THE SUPREME

COURT OF NEW JERSEY REPLY TO MORRISTOWN

AS A CIVILTRIALATIORNEY
Ml CERTIFIED BY THE SUPREME

COURT GF NEW JERSEY
AS A CRIMINAL TRIAL ATFORNEY

July 8, 2019
VIA E-FILED

Magistrate Judge Steven C. Mannion

Martin Luther King Jr. Federal Building & Courthouse
50 Walnut Street, Room 2064

Newark, NJ 07102

Re: Kona Ice v. Gonzalez, et al.
Case No.: 2:17-ev-07757-ES-SCM

Dear Judge Mannion:

Mr. Schatz forwarded a new proposed agreement at 2:45 p.m. I was unable to open the

email and I advised Mr. Schatz.

I must leave for a court appearance at 3:30 p.m. I anticipate this matter will be concluded
by July 9". Please advise if you require counsel to appear to place the settlement on the record.

Thank you for your attention to this matter, I remain....

Respectfully submitted,

|e] Walter P. Laufenterg

WALTER P. LAUFENBERG

WPLidp

MASSACHUSETTS OFFICE: 50 Congress Street, Suite 225, Bostan, MA 02109 TELE: (617) 723-5118 FAX: (617) 367-8840
RED BANK OFFICE: 211 Broad Street, Suite 207, Red Bank, NJ 07701 TELE: (732) 936-9902 FAX: (732) 936-9904
NEW YORK OFFICE: 145 Hudson Street, Suite SC, New York, NY 10013 TELE: (212) 307-0023 FAX: (212) 307-0187
